UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1765



MARIA TJATUR TJAHJANINGTYAS; NOVIAN SETIA WAN
KWESTANTO,

                                                        Petitioners,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-223-722; A95-223-723)


Submitted:   December 8, 2004             Decided:   January 3, 2005


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph S. Porta, LAW OFFICES OF COHEN & KIM, Los Angeles,
California, for Petitioners. Peter D. Keisler, Assistant Attorney
General, Michael P. Lindemann, Assistant Director, Ethan B. Kanter,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Maria Tjatur Tjahjaningtyas and her husband, Novian Setia

Wan   Kwestanto,       natives   and    citizens    of    Indonesia    of   Chinese

ethnicity and Christian faith, petition for review of an order of

the   Board    of     Immigration      Appeals   (Board)    affirming,      without

opinion,      the   immigration       judge’s    denial    of   Tjahjaningtyas’s

application for asylum, withholding of removal, and protection

under the Convention Against Torture (CAT).

              Because the Board affirmed under its streamlined process,

the immigration judge’s decision is the final agency determination.

Camara v. Ashcroft, 378 F.3d 361, 366 (4th Cir. 2004).                      We will

reverse this decision only if the evidence “‘was so compelling that

no reasonable fact finder could fail to find the requisite fear of

persecution.’”        Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(quoting INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992)).                    We

have reviewed the administrative record and the immigration judge’s

decision and find substantial evidence supports the conclusion that

the petitioners failed to establish the past persecution or well-

founded    fear       of    future    persecution   necessary     to    establish

eligibility for asylum.          See 8 C.F.R. § 1208.13(a) (2004) (stating

that the burden of proof is on the alien to establish eligibility

for asylum); Elias-Zacarias, 502 U.S. at 483 (same).

              Next,    we    uphold    the   immigration    judge’s    denial    of

Tjahjaningtyas’s application for withholding of removal.                        The


                                        - 2 -
standard for withholding of removal is “more stringent than that

for asylum eligibility.”   Chen v. INS, 195 F.3d 198, 205 (4th Cir.

1999).   An applicant for withholding must demonstrate a clear

probability of persecution.    INS v. Cardoza-Fonseca, 480 U.S. 421,

430 (1987). As the petitioners failed to establish refugee status,

they cannot satisfy the higher standard necessary for withholding.

          Furthermore, we conclude substantial evidence supports

the determination that the petitioners did not establish it was

more likely than not that they would be tortured if removed to

Indonesia, see 8 C.F.R. § 1208.16(c)(2) (2004), and thus, that

their petition for protection under the CAT was properly denied.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                        PETITION DENIED




                                - 3 -